Exhibit 10.22

InsWeb Services Agreement

This Services Agreement (“Agreement”) is made by and between InsWeb Corporation,
a Delaware Corporation, 11290 Pyrites Way, Suite 200, Gold River, California,
95670-4481 (hereinafter “InsWeb”) and NetQuote Inc,a Colorado corporation, 1860
Blake Street, Suite 900, Denver, Colorado 80206 (hereinafter “Company”).

RECITALS

WHEREAS, InsWeb is the owner and developer of the InsWeb Site; and

WHEREAS, Company desires to participate in the InsWeb Site as a distributor of
insurance leads to insurance agents and carriers;

WHEREAS, The parties acknowledge and agree that they will promptly enter into a
supplemental agreement with respect to Company’s delivery of a minimum of ten
thousand automobile insurance leads to InsWeb. The supplemental agreement will
specify that InsWeb will pay Company 60% of the net revenue InsWeb receives from
sales of the leads provided by Company.

NOW, THEREFORE, in consideration of the mutual consideration, promises,
representations, and covenants set forth herein, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

1.  EFFECTIVE DATE/TERM.   This Agreement shall be effective as of October 1,
2006 and shall continue for a period of one year.

2.  COMPANY INFORMATION. Information provided directly by the Company, (“Company
Information”) shall be utilized by InsWeb to provide the content of all
information to be presented on the InsWeb Site on behalf of Company. The
accuracy and completeness of any Company Information is the sole responsibility
of Company.

3.  COMPANY LOGO AND VALUE PROPOSITION.  Company will provide InsWeb with a
graphic image used to identify Company on the InsWeb Site (“Company’s Logo”) and
a description of Company’s insurance quotation service located on a web page on
the InsWeb Site (“Value Proposition”).  InsWeb will provide Company with
specifications for each upon execution of this Agreement.  InsWeb, in its sole
discretion, may modify the consumer interface, including the presentation of
Company Logo and Value Proposition, at any time during this Agreement; however,
InsWeb may not alter the content of Company Information or Company Logo without
the prior written agreement of Company

4.  OBLIGATIONS OF INSWEB.  InsWeb shall, so long as Company is in full
compliance with the terms of this Agreement, (a) provide Company, access to its
web site on the Internet World Wide Web communications network (“InsWeb Site”)
for posting by Company of Company Information; (b) present Company’s products,
offered as part of the InsWeb Site and (c) maintain the InsWeb Site and Company
Information available to Internet users, subject, however, to failure of access
or availability due to causes beyond InsWeb’s reasonable control, including, but
not limited to Acts of God, wind, fire, flood or water damage, strikes, acts of
war, terror or sabotage, power outages, or downtime of data network carriers or
Internet access providers.  InsWeb is not required to present Company
Information on the InsWeb Site for every tier, state or product requested by
Company and no specific position or location on the InsWeb Site for Company
Information is guaranteed by InsWeb. InsWeb will use commercially reasonable
efforts to maintain the security of the InsWeb Site that are (a) at least equal
to industry standards for such types of locations and (b) which provide
reasonably appropriate technical and organizational safeguards against
accidental or unlawful destruction, loss, alteration or unauthorized disclosure
or access of Company Information.

5.  OBLIGATIONS OF COMPANY.  Company covenants that: (a) it owns or has the
right to use the form and content of all Company Information, free of any claims
of infringement, misappropriation or misuse by third parties; (b) it holds and
will continue to hold all licenses necessary to advertise and sell each product
or service offered by the Company Information; and, (c) all representations made
by or on behalf of Company or its products or services in the Company
Information shall be truthful, lawful and not misleading.  Company shall bear
the responsibility to monitor and maintain its Company Information; Company
shall not assert and shall indemnify and hold harmless InsWeb from and against
any claims arising out of any alteration of the Company Information by Company.

1


--------------------------------------------------------------------------------




6.  INCORPORATED TERMS.  InsWeb and Company shall abide by the terms as set
forth in the “Schedule of Insurance Request for Quotation Program Services and
Fees” (“Exhibit A”) incorporated herein in its entirety.

7.  PRICE AND PAYMENT.   Company shall pay the fees and charges as set forth in
Exhibit A attached herewith.  In lieu of payment to InsWeb. Company may, at its
option, pay such fees and charges to InsWeb’s wholly owned subsidiary, InsWeb
Insurance Services, Inc.  The fees and charges set forth in this Agreement shall
not be increased during its initial term.  Thereafter, fees and charges may be
modified upon thirty (30) days prior written notice to Company.  Bills are due
and payable by Company upon presentation and become delinquent thirty (30) days
from the date shown on the bill.  Delinquent amounts shall bear interest from
the date of delinquency until paid at an interest rate equal to the lesser of
(i) 1.5% per month (18% per annum); or, (ii) the maximum allowed under
applicable law.

8.  CONFIDENTIALITY.  Confidential Information.  “Confidential Information”
shall mean all non-public information supplied by any party to the other
including, without limitation, printed or electronically recorded matter,
business information, pricing and terms, technical information, algorithms,
source codes, performance statistics, future plans, and campaigns, know-how,
trade secrets, and other information of a non-public nature that is known or
used by a party.  Confidential Information includes information generated as a
result of the activities of the parties hereunder, as well as background
information owned by a party prior to the date hereof and made available to the
other party hereunder, whether disclosed in writing or orally, or whether
designated as “confidential.”

(a) Obligation of Confidentiality.  Each party agrees to take all reasonable
steps to maintain the confidentiality of Confidential Information so as to
prevent the unauthorized use, dissemination and disclosure of such Confidential
Information.  To protect Confidential Information against unauthorized use,
dissemination and disclosure, and in addition to those efforts specifically
required hereunder, each party agrees to use protective measures no less
stringent than those the party uses within its business to protect its own
similarly situated proprietary information, which protective measures shall
under all circumstances be at least reasonable measures designed to ensure the
continued confidentiality of the Confidential Information.  Each party agrees to
use Confidential Information solely for the purposes expressly set forth in this
Agreement.  Each party shall only disclose Confidential Information to their
employees and affiliates on a need-to-know basis.

(b) Exclusions.  Notwithstanding the other provisions of this Agreement,
Confidential Information shall not include information that the receiving party
can show: (i) is generally known or available, or becomes known or available,
without breach of this Agreement; (ii) is or has been publicly disclosed in a
lawful manner; (iii) was known to the party to whom it is disclosed prior to
such disclosure; (iv) is or has been rightfully received from a third party
without breach of an obligation of confidence; (v) is independently developed by
one party without use of Confidential Information of the other party;  (vi) is
required to be disclosed pursuant to official governmental process, order or
demand, or as otherwise required by law or regulation, provided that prior
written notice of such disclosure is furnished to the disclosing party as soon
as practicable in order to afford the disclosing party an opportunity to seek,
at its own expense, a protective order (it being agreed that if the disclosing
party is unable to obtain or does not seek a protective order and the receiving
party is legally compelled to disclose such information, disclosure of such
information may be made without liability); or (vii) must be disclosed to third
party venders, who need to know, to the extent reasonably necessary to perform
the duties and obligations assigned under the Agreement.  In the event such
information is disclosed to a third party vender, the disclosing Party will
require such third party vender to protect Confidential Information to the same
extent the disclosing Party is required to protect such Confidential Information
under this Agreement.

(c) Reverse Engineering.  Neither party shall directly or indirectly attempt to
reverse engineer, decrypt, decipher, reconstruct or re-orient the circuit
design, algorithms, logic or program code in any of the other’s products, models
or prototypes that contain Confidential Information and that are provided
pursuant to this Agreement.

(d) The parties hereto acknowledge that any nonpublic personal information (as
defined by applicable law or regulation, including laws or regulations
promulgated under Title V of the Gramm-Leach-Bliley Act of 1999 (the “Act”)) of
consumers, including customers (both as defined by the Act or other applicable
law or regulation), will be disclosed or utilized in compliance with the Act as
it applies to this Agreement.

2


--------------------------------------------------------------------------------




(e) Survival of Section.  The terms of this Section entitled “Confidentiality”
shall survive the termination of this Agreement.

9.  LIMITED WARRANTY AND REMEDIES.  InsWeb warrants that the services provided
Company hereunder will conform to their description as set forth in this
Agreement and that any custom package programming performed for Company by
InsWeb shall conform to high professional standards.  ALL OTHER GUARANTEES AND
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, REGARDING THE SERVICES OR ANY OTHER
PERFORMANCE BY INSWEB HEREUNDER ARE HEREBY EXCLUDED.  INSWEB SPECIFICALLY
DISCLAIMS THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.  The terms of this Section entitled “ Limited Warranty and Remedies”
shall survive the termination of this Agreement.

10.  INFORMATION RIGHTS InsWeb shall acquire no ownership or intellectual
property rights in the form or content of Company Information by virtue of its
posting on the InsWeb Site, nor shall Company, acquire any rights in the form or
content of the InsWeb Site or any information posted thereon other than
Company’s own Information.  InsWeb shall be entitled to use Company’s name
and/or logo in press releases from time to time, provided the Company has been
given an opportunity to review and approve such press releases before their use.

11.  ACCEPTABLE USE/SUSPENSION. InsWeb reserves the right promptly to remove
Company Information from the InsWeb Site in the event of a claim by a third
party that any portion of the Company Information: (i) infringes,
misappropriates or misuses any intellectual property right; (ii) libels any
person or company; or (iii) presents material that is fraudulent, obscene or
pornographic; or, (iv) violates any law or regulation.

12.  LIMITATION OF LIABILITY.EITHER PARTY’S MAXIMUM LIABILITY, SHOULD IT BE
FOUND LIABLE TO THE OTHER PARTY FOR BREACH OF CONTRACT OR FOR ANY AND ALL CLAIMS
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ITS PERFORMANCE HEREUNDER,
INCLUDING, BUT NOT LIMITED TO ANY CLAIM FOR INFRINGEMENT, NEGLIGENCE, INFLICTION
OF EMOTIONAL HARM OR BASED ON ECONOMIC LOSS, SHALL NOT EXCEED THE TOTAL AMOUNT
PAID BY COMPANY FOR SERVICES PROVIDED HEREUNDER DURING THE SIXTY (60) DAYS
PRECEDING SUCH CLAIM.  IN NO EVENT SHALL A PARTY BE LIABLE FOR INCIDENTAL OR
CONSEQUENTIAL DAMAGES.  In the event of any claims against InsWeb based on
Company Information presented on the InsWeb Site by or on behalf of Company not
resulting from InsWeb’s negligent acts or omissions, Company shall defend,
indemnify and hold harmless InsWeb and its directors, officers, employees,
consultants, agents and affiliates from and against any reasonable attorneys’
fees, costs, expense, damages, penalties, equitable relief or other liability
whatsoever. The terms of this Section entitled “Limitation of Liability” shall
survive the termination of this Agreement.

13.  MISCELLANEOUS.   This Agreement constitutes the entire understanding
between the parties relating to the subject matter hereof and supersedes all
prior agreements, proposals or understandings between the parties regarding such
subject matter.  Further, each party shall comply with all applicable federal,
state and local laws and regulations in the performance of its obligations under
this Agreement.  The recitals above are true and correct and are part of this
Agreement.  This Agreement shall be governed by and construed in accordance with
the laws of the State of California, excluding those relating to conflict of
laws. Any lawsuit or action brought by the parties hereto shall be filed and
adjudicated in Sacramento County, California, and the prevailing party shall be
entitled to reasonable attorneys’ fees, expert witness fees and costs of suit,
as well as all such fees associated with enforcing any judgment pursuant
hereto.  This Agreement and the rights and obligations set forth herein may not
be assigned, in whole or part, by either party without the prior written consent
of the other party, except that InsWeb may assign this Agreement to its wholly
owned subsidiary.  This Agreement may be amended only by a writing executed by
duly authorized officers of both parties.  The failure of either party to
enforce any provision hereof shall not be construed as a waiver of such
provision.  All notices given hereunder shall be in writing and shall be sent by
personal delivery, overnight courier service, or by certified or registered
mail, return receipt requested, to the address given by the other party on the
first page of this Agreement, or as the parties may designate in writing from
time to time and shall be deem given when deposited with the U. S. Postal
Service or courier service if mailed, or when delivered if by personal
delivery.    This Agreement may be executed by facsimile and in counterparts,
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

3


--------------------------------------------------------------------------------




 

InsWeb Corporation

“InsWeb”

 

By:

/S/  Bill Griffin

 

 

 

Name:

William D. Griffin

 

 

 

Title:

CFO

 

 

 

Date:

Sept. 29, 2006

 

 

 

NetQuote Inc

“Company”

 

By:

/s/ Gregg Coccari

 

 

 

Name:

Gregg Coccari

 

 

 

Title:

CEO

 

 

 

Date:

Sept. 29, 2006

 

 

4


--------------------------------------------------------------------------------


EXHIBIT A
Schedule of Insurance Request for Quotation Program Services and Fees


I.              TERMS AND DEFINITIONS USED IN EXHIBIT

1.0           “Zero RFQ” refers to an automobile or homeowners RFQ that InsWeb
has not distributed to (a) an agent or agency participating in InsWeb’s agent
network program; (b) a lead aggregator (i.e. any individual or entity that
aggregates and resells Internet-based insurance leads to third parties); or (c)
more than three other entities consisting of insurance carriers and insurance
call centers.

1.1           “One+ RFQ” refers to an automobile or homeowners RFQ that InsWeb
has distributed to one or more agents registered in InsWeb’s agent network.

1.2           “Filters” is criteria for the selection of consumers who will be
presented with Company’s Logo and Value Proposition.

1.3           “Logo” is a graphic image provided by Company and used to identify
Company on the InsWeb Site

1.4           “Poor Credit RFQ” means a Zero RFQ for automobile insurance that
indicates the consumer selected “poor” to describe his/her credit history.

1.5           “Preferred Auto” means a Zero RFQ representing a consumer whose
automobile insurance profile does not have any of the following characteristics
(as determined by their responses on the InsWeb quote request form):

·              Self-select credit is Poor.

·              SR-22 is Yes.

·              A DUI or major violation in the last 3 years.

·              2 or more accidents/ violations in the last 3 years.

·              Not currently insured.

·              No driver has more than 3 years of driving experience.

1.6           “Products” is automobile insurance, homeowners insurance, and
health insurance, and other insurance products agreed to by the parties from
time to time.

1.7           “Program”  is the InsWeb insurance Request for Quotation Program
located on the InsWeb Site through which access to Company’s service will be
presented to consumers.

1.8           “Qualified Consumer” is a consumer who meets the filtering
criteria specified herein.

1.9           “Release”  is InsWeb’s regularly scheduled modification to the
InsWeb Site, and the Programs offered thereon.

1


--------------------------------------------------------------------------------


1.10         “RFQ”  is Request for Quotation and consists of the data provided
by consumer in a Quote Form and submitted to Company to obtain a quotation for a
Product.

1.11         “Scheduled Release Date”  is the day on which a Release occurs.

1.12         “Specialty Auto” means a Zero RFQ for automobile insurance that
fails to meet the minimum criteria to qualify for Preferred Auto status.

1.13         “Value Proposition”  is the description of Company’s Products and
services offered through Program and located on a web page on the InsWeb Site.


II.            SCOPE OF INSURANCE REQUEST FOR QUOTATION PROGRAM

For each Product, InsWeb will provide a Quote Form through which insurance rate
quotes can be obtained by Consumers.   If a Qualified Consumer elects to have
his/her information sent to Company in order to request a quotation from
Company’s agent network, the relevant personal information will be collected and
submitted to Company as a RFQ.


2.0          DATA COLLECTION


INSWEB WILL COLLECT CONSUMER INFORMATION USING THE QUOTE FORM FOR THE PRODUCT.


2.1          COMPANY LOGO AND VALUE PROPOSITION


COMPANY WILL PROVIDE INSWEB WITH COMPANY’S LOGO AND A VALUE PROPOSITION.  INSWEB
WILL PROVIDE COMPANY WITH SPECIFICATIONS FOR EACH UPON EXECUTION OF THIS
AGREEMENT.  INSWEB, IN ITS SOLE DISCRETION, MAY MODIFY THE CONSUMER INTERFACE,
INCLUDING THE PRESENTATION OF COMPANY LOGO AND VALUE PROPOSITION, AT ANY TIME
DURING THIS AGREEMENT.


2.2          FILTERING


INSWEB WILL FILTER OUT RFQS FROM CONSUMERS RESIDING IN THE FOLLOWING ZIP CODES:
323XX, 324XX, 326XX, 335XX, 336XX, 337XX, 344XX, 346XX, 700XX, 701XX, 703XX,
705XX. ALL OTHER FILTERING CRITERIA WILL BE DETERMINED BY INSWEB IN ITS SOLE
DISCRETION AND MAY BE CHANGED BY INSWEB AT ANY TIME WITH NOT LESS THAN 15 DAYS
PRIOR NOTICE TO COMPANY.


2.3          RFQ DELIVERY


A.             QUALIFIED CONSUMERS MAY ELECT TO HAVE HIS/HER QUOTE FORM
INFORMATION AND RELEVANT PERSONAL INFORMATION DELIVERED TO COMPANY VIA AN RFQ.


B.             FOR AUTOMOBILE AND HOMEOWNERS RFQS: (I) THE MAXIMUM TIMES THAT A
ONE+ RFQ MAY BE DISTRIBUTED IS 5, INCLUDING DISTRIBUTIONS BY INSWEB AND BY
NETQUOTE; (II) INSWEB WILL DELIVER A ONE+ RFQ TO NETQUOTE ONLY WHEN INSWEB’S

2


--------------------------------------------------------------------------------



OWN DISTRIBUTION OF THE RFQ WILL PERMIT NETQUOTE TO DISTRIBUTE THE RFQ AT LEAST
ONE TIME; (III) EACH RFQ WILL IDENTIFY EACH INSURANCE COMPANY THAT RECEIVED THE
RFQ, THE NAME OF THE INSURANCE COMPANY REPRESENTED BY A CAPTIVE AGENT THAT
RECEIVED THE RFQ, AND WHETHER AN INDEPENDENT AGENT RECEIVED THE RFQ. NETQUOTE
WILL USE THE INFORMATION TO SUPPRESS DISTRIBUTION OF THE RFQ TO THE SAME
INSURANCE COMPANY, CAPTIVE AGENT COMPANY, OR TO ANY INDEPENDENT AGENT.

2.3.1       Format

<XML 1.0.0> InsWeb will deliver RFQs to Company in the XML 1.0.0 standard
layout.

2.3.2       Method

InsWeb will deliver RFQs to Company via a secure HTTPS transmission.


2.3.3       BATCHING


<SINGLE RFQ PER FILE/EMAIL> INSWEB WILL DELIVER ONE RFQ PER TRANSMISSION.


2.3.4       ENCRYPTION

Company has elected to receive RFQs encrypted via a secure HTTPS transmission.

2.3.5       Destination

Each RFQ will be sent to a fixed destination via HTTPS.  Unless otherwise
agreed, Company must provide InsWeb with a delivery address in advance of the
Scheduled Release Date.

2.4          Reserved for future use


2.5          STATISTICS

InsWeb will provide Company with a standard electronic monthly statistical
report regarding consumer traffic on the InsWeb Site.  Company will provide
InsWeb with monthly statistics regarding RFQ processing performance times and
conversion rates in an Excel format no later than the fifteenth (15th) of the
month; which reports shall include, at a minimum:

InsWeb Company ID
Billed Revenue

3


--------------------------------------------------------------------------------


2.6          Scheduled Release Date

InsWeb in its sole discretion, will assign Company to a Scheduled Release Date
and will define a project plan and schedule that will include key tasks, major
milestones, joint testing efforts and targeted dates.  The Scheduled Release
Date to which Company is assigned will depend on: a) the date by which this
Agreement is jointly executed by Company and InsWeb; b) the submission of
development requirements for Program by Company to InsWeb; c) Company’s
technical capability to receive and process RFQs; and d) InsWeb’s pending
inventory of existing development activities.   During the term of this
Agreement, InsWeb shall assign such other Scheduled Release Dates as may be
required to implement changes to Program whether such changes are requested by
Company or InsWeb.


III.           FEES

3.1           Company shall pay InsWeb a RFQ Fee described in Schedule 1 for the
Product, state, consumer segment, and number of distributions made by InsWeb
indicated in the RFQ.

3.2           Company shall be entitled to a credit for RFQ Fees paid on RFQs
that are duplicates or non bona fide according to criteria established by mutual
agreement of the parties from time to time. However, the credit may be applied
to 33% of the RFQs that are determined to be duplicates or non bona fide.

3.3           Confidential Treatment Requested

4


--------------------------------------------------------------------------------


SCHEDULE 1       **CONFIDENTIAL TREATMENT REQUESTED**

AK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AZ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FL

 

Confidential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN

 

 

 

 

 

 

 

 

 

Treatment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Requested

 

 

 

 

 

 

 

 

 

MI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NJ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------